STATE OF MICHIGAN

                            COURT OF APPEALS



SEFIKA ADEMI,                                                      UNPUBLISHED
                                                                   June 25, 2015
               Plaintiff-Appellant,

v                                                                  No. 319934
                                                                   Kent Circuit Court
STATE FARM MUTUAL AUTOMOBILE                                       LC No. 12-002714-NF
INSURANCE COMPANY and AMERISURE
INSURANCE COMPANY,

               Defendants-Appellees,
and

LANCER INSURANCE COMPANY,

               Defendant.


Before: BECKERING, P.J., and MARKEY and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

        If the applicable standard of review were de novo, I would conclude that the economist’s
report provided to defendant constituted reasonable proof as to economic losses. However, the
issue is close and I cannot conclude that the trial court’s findings, made after conducting a full
bench trial, were clearly erroneous. See Arbor Farms, LLC v GeoStar Corp, 305 Mich. App. 374,
386-387; 853 NW2d 421 (2014). Accordingly, I concur.



                                                            /s/ Douglas B. Shapiro




                                               -1-